Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         DETAILED OFFICE ACTION
          This Office Action is in response to the papers filed on 07 July 2021.

   CLAIMS UNDER EXAMINATION
Claims 1-16 and new claims 17-18 are pending and have been examined on their merits.

      PRIORITY
The Instant Applicant claims priority to JP2017079148, filed on 12 April 2017. The foreign document does not provide support vascular endothelial cells or vascular pericytes. A scan of the document does not indicate the terms appear. Divisional Application 15/819,654, filed on 21 November 2017, provides support for the claim limitations.

MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
.

Claims 1, 8-9 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kerkis et al. (Adipose Tissue Mesenchymal Stem Cells and Methods Of Use To Treat Or Inhibit Uterine Disorders. US2016/0317585 published 03 November 2016, with benefit of 14/211773, filed on 14 March 2014).

Kerkis et al. disclose “mammalian females having uterine related infertility or pregnancy problems are treated by uterine transplantation of adipose tissue derived mesenchymal stem cells (AT-MSCs)” ([0016]). Adipose derived stem cells are interpreted to be adipose tissue derived reproductive cells. In a further embodiment “MSCs are transplanted to the uterus of mammalian female suffering from uterine related infertility as method of improving the uterine environment prior to conception or in-vitro fertilization” ([0018]). Kerkis discloses “a physician or operator introduces a disposable insemination pipette connected to a syringe containing MSCs through the cervix into the uterine body and the pipette is guided to a uterine horn. The plunger of the syringe is then depressed and the cell suspension is introduced into the uterus” ([0019]). Therefore cells are delivered to an intrauterine cavity.

Claim 1 recites a method of treatment comprising administering adipose tissue derived reproductive cells “or” a pharmaceutical composition comprising adipose stem cells, vascular endothelial cells and vascular pericytes. The claim has been amended to recite 

([0053]) the method including administering an effective amount of a pharmaceutical composition containing adipose tissue derived reproductive cells (ADRCs) to an intrauterine cavity of a treatment subject to proliferate endometrial cells. 

([0061])Thus, it is apparent that by administering mouse ADRCs to the intrauterine cavity, the endometrium of the endometrial thinning model mouse is proliferated.

Because Kerkis administers AT-MSCs to the uterus, the method must proliferate endometrial cells as claimed.
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Claim 1 is anticipated (claim 1).

The art teaches according to an embodiment, AT-MSCs are cryopreserved during two years in liquid nitrogen and transplanted into the uterus of a mammalian woman ([0036]). Therefore claim 8 is anticipated as claimed (claim 8).

The teachings of Kerkis as set forth above are reiterated. Claim 9 recites a method of treatment comprising administering adipose tissue derived reproductive cells “or” a pharmaceutical composition comprising adipose stem cells, vascular endothelial cells claim 9). The art teaches according to an embodiment, AT-MSCs are cryopreserved during two years in liquid nitrogen and transplanted into the uterus of a mammalian woman ([0036]). Therefore claim 16 is anticipated as claimed (claim 16). Therefore Applicant’s invention is anticipated as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 07 July 2021 are acknowledged. The arguments allege “Kerkis discloses that endometrosis is a fibrous lesion in the uterine glands and stroma of the uterus”. The Applicant argues this is a different pathological condition from the thinned endometrium recited in the instant claims. The Applicant argues Kerkis fails to disclose that transplantation eAT-MSC in the uterine causes increased thickness of the endometrium and the number of the uterine glands. The Applicant states in the claimed method, administrating ADRCs into the intrauterine cavity causes to increase the thickness of the endometrium as shown in Fig. 6A and to increase the number of the uterine glands as shown in Fig. 6B. The arguments allege Kerkis fails to disclose or suggest administering adipose tissue derived reproductive cells causes proliferating endometrial cells to repair a thinned endometrium. 



EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant alleges Kerkis teaches endometrosis is a fibrous lesion in the uterine glands and stroma of the uterus. Examiner notes this is not stated in Kerkis. The art teaches equine adipose tissue derived mesenchymal stem cells localize to fibrous tissue on one of the uterine hornes of a subject being treated ([0024]) but does not recite the teaching alleged by the Applicant. The Applicant argues the condition taught by Kerkis is not the same as the thinned endometrium now recited in claim 1. Examiner notes the claim recites the active method step of administering the claimed cells to an intrauterine cavity of a subject. As set forth above, the instant Specification teaches performing this step results in proliferation of endometrial cells. Because the reference anticipates the active method step, it would be expected to result in the claimed effect under the principles of inherency. Examiner also notes Kerkis treats the same tissue (endometrium) as the claimed invention. The art teaches the disclosed method can be used to treat a thin uterine lining ([0031]). The endometrium is the lining of the uterus. Therefore the arguments are not persuasive.

The Applicant argues Kerkis fails to disclose that transplantation eAT-MSC in the uterine causes to increase the thickness of the endometrium and the number of the uterine glands. Examiner noes these are not claimed limitations. The claims recite proliferation of cells, but do not recite any limitations directed to thickness or the number of uterine glands. Therefore the arguments are not commensurate with the scope of the claims.


Claims 1, 6-9 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunter et al. (Adipose-Derived Stromal Vascular Fraction Cell Effects on a Rodent Model of Thin Endometrium. PLOS One 14 December 2015, pages 1-15) as evidenced by Zakhari et al. (Vasculogenic and angiogenic potential of adipose stromal vascular fraction cell populations in vitro. In Vitro Cell Dev. Biol.—Animal (2018) 54:32–40).

Hunter et al. apply an adipose derived stromal vascular fraction (SVF) to a rodent model of persistent thin endometrium (page 3, last two sentences of second paragraph). SVF is isolated from fat pads (hence, adipose) (page 3, last paragraph). The SVF is applied using intrauterine instillation (See Figure 1 c text). The art teaches SVF contains “a heterogeneous array of cell types including endothelial cells, perivascular cells, fibroblasts, immune cells, and mesenchymal stem cells” (page 2, third paragraph).

Claim 1 recites a method of treatment comprising administering adipose tissue derived reproductive cells “or” a pharmaceutical composition comprising adipose stem cells, vascular endothelial cells and vascular pericytes. Hunter discloses adipose SVF contains stem cells. Therefore it anticipates “adipose tissue derived reproductive cells”.

Because Hunter administers a composition containing adipose derived stem cells to the uterus, the method must ameliorate implantation failure as claimed.

In the alternative, claim 1 administers a composition comprising adipose stem cells, vascular endothelial cells and vascular pericytes. As set forth above, SVF contains stem 

While Hunter discloses the SVF fraction contains “perivascular cells”, the art does not explicitly teach said cells include pericytes.

As evidenced by Zakhari et al. “Adipose-derived stromal vascular fraction (SVF) is a heterogeneous cell source that contains endothelial cells, pericytes, smooth muscle cells, stem cells, and other accessory immune and stromal cells”. Therefore the SVF fraction disclosed by Hunter would contain vascular pericytes. The SVF fraction disclosed by Hunter reads on the composition of claim 1.

Claim 1 recites a method of treatment comprising administering adipose tissue derived reproductive cells “or” a pharmaceutical composition comprising adipose stem cells, vascular endothelial cells and vascular pericytes. The claim has been amended to recite “proliferating endometrial cells to repair a thinned endometrium”. Examiner notes the Instant Specification discloses the following:

([0053]) the method including administering an effective amount of a pharmaceutical composition containing adipose tissue derived reproductive cells (ADRCs) to an intrauterine cavity of a treatment subject to proliferate endometrial cells. 

([0061])Thus, it is apparent that by administering mouse ADRCs to the intrauterine cavity, the endometrium of the endometrial thinning model mouse is proliferated.

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Claim 1 is anticipated (claim 1).

Because the art anticipates a composition containing the components recited in claim 1, it would be expected to have angiogenesis inducing action. Therefore claim 6 is included in this rejection (claim 6).

Because the art anticipates a composition containing the components recited in claim 1, it would be expected to have endometrial proliferation capability. Therefore claim 7 is included in this rejection (claim 7).

Hunter teaches cells are stored in Recovery Cell Culture Freezing Medium at -80°C until needed (page 4, first paragraph). Therefore claim 8 is anticipated as claimed (claim 8).

The teachings of Hunter as recited in the rejection of claim 1 are reiterated. Because Hunter administers adipose derived stem cells and a pharmaceutical composition that reads on the components recited in claim 9, Hunter anticipates a method for treating infertility as claimed. Therefore claim 9 is included in this rejection (claim 9).

claim 14).

Because the art anticipates a composition containing the components recited in claim 9, it would be expected to have endometrial proliferation capability. Therefore claim 15 is included in this rejection (claim 15).

Hunter teaches cells are stored in Recovery Cell Culture Freezing Medium at -80°C until needed (page 4, first paragraph). Therefore claim 16 is anticipated as claimed (claim 16).

Therefore Applicant’s Invention is anticipated as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 07 July 2021 are acknowledged. The Applicant alleges Hunter discloses that no significant improvements in endometrial area or gland density were observed following SVF treatment. The Applicant believes that these results shows the failure of SVF cell treatment to increase the thickness of the endometrium or to increase the number of the uterine glands. Therefore, the Applicant asserts Hunter would teach away from the notion that administering adipose tissue derived reproductive cells could cause proliferating endometrial cells to repair a thinned endometrium.

EXAMINER’S RESPONSE
The Applicant’s arguments are based on the belief the results demonstrated by Hunter show failure of SVF cell treatment to increase the thickness of the endometrium or to increase the number of the uterine glands. Examiner notes that the Applicant only provides arguments, and not evidence, to support this belief. It is also noted that claims are not directed to increased thickness of the endometrium or to increased uterine glands. Therefore the arguments are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. 

The teachings of Hunter and the evidentiary reference as set forth in the rejection of claims 1 and 9 above are reiterated.

The art administers a composition that would inherently contain adipose stem cells, vascular endothelial cells and vascular pericytes.

Hunter discloses tissue effects of SVF were likely limited due to poor cellular retention and engraftment (last paragraph). Hunter suggests modifying treatment protocols using 

It would have been obvious to combine the teachings of the prior art by administering estrogen with the SVF. One would have been motivated to do so since Hunter administers SVF and suggests administering estrogen as an adjuvant. The skilled artisan would do so to improve cellular retention and therapeutic response, as taught by Hunter. One would have had a reasonable expectation of success since Hunter teaches it can be done. Therefore claims 4-5 and 12-13 are included in this rejection (claims 4-5 and 12-13).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter as evidenced by Zakhari et al. as set forth in the rejection of claims 1 and 9 above, and further in view of Silversand et al. (Why Hyaluronan Is An Invaluable Molecule For Embryo Implantation. Vitrolife. 14 March 2017, pages 1-7).

Claims 1 and 9 are rejected on the grounds set forth above. The teachings of Hunter as evidenced by Zakhari et al. are reiterated. 

Hunter teaches SVF is an easily-obtainable cell product with regenerative capability that may have a future role in the treatment of infertile women with endometrial dysfunction (See Abstract).

The art is silent regarding the use of glycosaminoglycans.

Silversand teaches hyaluronic acid (hyaluronan; a glycosaminoglycan) is known to provide high viscosity environments in the oviduct and uterus (page 2, third paragraph). Hyaluronan has repeatedly been shown to have an implantation promoting effect in humans (page 3, first paragraph). 

It would have been obvious to combine the teachings of the prior art by using a glycosaminoglycan in the method taught by Hunter. One would have been motivated to do so since Hunter teaches delivery of a composition to aid in infertility and Silversand teaches a glycosaminoglycan that has repeatedly been shown to promote implantation (hence, fertility). The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for the same purpose. Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials. One would have had a reasonable expectation of success since both references teach compositions that can be applied to the uterus. One would have expected similar results since both references disclose compositions to treat the uterus for infertility.


The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  

claims 2 and 10).

Hyaluronic acid, as taught by Silversand, reads on claims 3 and 11. Therefore claims 3 and 11 are included in this rejection (claims 3 and 11).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 07 July 2021 are acknowledged. The Applicant reiterates the arguments set forth above, and argues the deficiencies of Hunter are not cured by Silversand or Zakhari.

EXAMINER’S RESPONSE
The arguments are not persuasive for the reasons set forth by Examiner above.


NEW REJECTIONS
New rejections have been made to address new claims 17-18.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkis et al. in view of Iwashima et al. (Novel Culture System of Mesenchymal Stromal Cells from Human Subcutaneous Adipose Tissue. Stem Cells And Development Volume 18, Number 4, 2009).

Claims 1 and 9 are rejected on the grounds set forth above. The teachings of Kerkis et al. are reiterated.

While Kerkis teaches the use of adipose tissue derived reproductive cells (supra), the art does not explicitly teach they are derived from subcutaneous fat.

As disclosed in Iwashima, accumulating evidence suggests that the delivery of human adipose tissue–derived stromal cells (hASCs) has great potential as regenerative therapy (Abstract). The aim of this study was to develop a new method for isolating and expanding hASCs from fat (page 534, left column, third paragraph). The art teaches cells are obtained from subcutaneous adipose tissue (page 534, left column, last paragraph).

It would have been obvious to use cells from subcutaneous fat. One would have been motivated to do so since Kerkis teaches the use of adipose tissue derived mesenchymal stem cells and Iwashima teaches the same type of cells can be derived from subcutaneous adipose tissue. One would have had a reasonable expectation of success since Iwashima teaches cells can be successfully obtained from the claimed source. One would have expected similar results since both references are directed to adipose derived mesenchymal stem cells. Therefore claims 17-18 are included in this rejection (claims 17-18).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653